 Case 3:20-cv-06783-FLW-TJB Document 9 Filed 06/08/20 Page 1 of 2 PageID: 48



Stephanie D. Edelson, Esq.
Attorney ID #028431985
RIKER DANZIG SCHERER HYLAND PERRETTI LLP
Headquarters Plaza
One Speedwell Avenue
Morristown, NJ 07962-1981
(973) 538-0800
Attorneys for Defendants, Cengage Learning, Inc., McGraw Hill LLC
and Pearson Education, Inc.


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY




  DONOVAN MCGEE, individually and on
  behalf of others similarly situated,
                                                       CIVIL ACTION NO. 3:20-cv-06783 (FLW; TJB)
                                          Plaintiff,          Hon. Freda L. Wolfson, U.S.C.D.J.
                                                              Hon. Tonianne J. Bongiovanni, U.S.M.J.
  vs.
  BARNES & NOBLE COLLEGE                                        ORDER GRANTING STAY
  BOOKSELLERS, LLC, BARNES & NOBLE
  EDUCATION, INC., CENGAGE LEARNING,
  INC., FOLLETT HIGHER EDUCATION
  GROUP, MCGRAW HILL LLC; and
  PEARSON EDUCATION, INC.,
                                       Defendants.




                THIS MATTER, having been opened to the Court upon the application of Defendants

Cengage Learning, Inc., McGraw Hill LLC, and Pearson Education, Inc. (the “Publishers”), by and through

their attorneys, Riker Danzig Scherer Hyland & Perretti LLP, and by Barnes & Noble College Booksellers,

LLC, Barnes & Noble Education, Inc., and Follett Higher Education Group (collectively with “Publishers,”

referred to as “Defendants”), for an Order staying all proceedings in this case until after a decision on a

pending application to the Judicial Panel on Multidistrict Litigation (“JPML”) seeking to transfer this case

to the U.S. District Court for the District of Delaware pursuant to 28 U.S.C. §1407 for coordinated or
 Case 3:20-cv-06783-FLW-TJB Document 9 Filed 06/08/20 Page 2 of 2 PageID: 49



consolidated pretrial proceedings; and the Court having previously entered a stay of other cases against

Defendants pending application to the JPML; and Defendants having represented that Plaintiff has no

objection to the request for a stay; and the Court having considered the papers in support of the application;

and for good cause shown;


                IT IS on this 8th day of June, 2020,


                ORDERED that Defendants’ motion for a stay be and hereby is GRANTED; and it is


                FURTHER ORDERED that all actions, proceedings, motions, or any other process in

McGee v. Barnes & Noble College Booksellers is hereby stayed pending a decision of the JPML and further

Order of this Court.




                                                  /s/ Freda L. Wolfson
                                                   HON. FREDA L. WOLFSON, U.S.D.C.J




                                                       2
